DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-15, drawn to a method of measuring the presence of a first liquid.
Group II, claim(s) 16-20, drawn to a chromogenic sensor.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a shape memory polymer having a waveform cross section selected from the group consisting of a square waveform cross-section, a rectangle waveform cross-section, a sine wave waveform cross-section, a triangular waveform cross-section a sawtooth waveform cross-section, a pyramidal waveform cross-section and combinations thereof, this technical feature is not a special technical feature as it does not make a contribution Heaton et al., (US 2010/0114301).  Reference to Heaton et al., teach a vessel right sizer comprising a shape memory polymer (paragraph 0088) wherein the cross-section of the polymer may have a sine waveform, a square waveform, a triangle waveform, and a sawtooth waveform (paragraph 0019).  As such, the special technical feature of the instant invention does not qualify over the prior art, thus the claims lack unity of invention.
During a telephone conversation with Stephanie L. Davy-Jow on March 21, 2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The preamble of claim 1 recites a method of measuring the presence of a first liquid in a liquid mixture; however, the claim does not recite a step of measuring a first liquid.  The claim states that the structure of polymer changes when exposed to a liquid mixture that includes the first liquid, but at no point does the claim recite a step in which the first liquid is measured.  Additionally, it is unclear how a change in the polymer structure measures a first liquid as the claim does not indicate how a change in structure measures anything about the first liquid.  As such, the claim is unclear with respect to whether there is a measurement of a first liquid recited in the process steps, and how the change in polymer structure provides a measurement of the first liquid.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al., (US 2016/0326334) in view of Lindsay et al., (US 2005/0132543).
Regarding claim 1, Jiang et al., teach a method of measuring liquid acetone (paragraph 0069) comprising providing a shape memory polymer (paragraphs 0035, 0060) having an uncollapsed state and a collapsed shape (programmed and active states, paragraph 0005) wherein when exposed to a liquid, the polymer changes from uncollapsed state to the collapsed state (paragraph 0005).  The Examiner notes that the claim is being read in light of the rejection under 35 U.S.C. 112(b) in which the claim is indefinite because it does not recite a step of measuring a first liquid in a liquid mixture.  Jiang et al., do not teach a shape memory polymer having a waveform cross section selected from the group consisting of a square waveform cross-section, a rectangle waveform cross-section, a sine wave waveform cross-section, a triangular waveform cross-section a sawtooth waveform cross-section, a pyramidal waveform cross-section and combinations thereof.
Lindsay et al., teach a shape memory polymer (paragraph 0085) wherein he polymer may have a sinusoidal cross-section (paragraph 0017).  The Examiner is reading this combination as applying a known technique to a known method to yield predictable results which would have 
Regarding claims 2-4, 9, and 15, Jiang et al., teach the polymer exhibiting a color change visible to the naked eye when going from the uncollapsed state to the collapsed state (paragraph 0035).  With respect to claims 4 and 9, the Examiner is reading detecting a color change with the naked eye as measuring a second color colorimetrically, as claims 4 and 9 do not limit the scope of a colorimetric measurement.
Claims 5-8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al., (US 2016/0326334) in view of Lindsay et al., (US 2005/0132543) as applied to claims 4 and 9 above, and further in view of Burg et al., (US 2015/0308961).
Regarding claims 5-7, 10, and 11, Jiang et al., in view of Lindsay et al., do not teach measuring a color change with a device.
Burg et al., teach a portable electronic device for analyzing a digital image (paragraph 0015) wherein the device is a smart phone (paragraph 0051).  Burg et al., also teach the device quantifying color changes induced by exposure to a sample (paragraph 0009).  Burg et al., teach that it is advantageous to provide an electronic device for quantifying color changes as a means of preventing user error based on changes in ambient lighting and vision impairment (paragraph 0005).  Additionally, Burg et al., teach that utilizing an electronic device is a cost-effective 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Jiang et al., in view of Lindsay et al., to provide an electronic device for quantifying color changes in order to prevent user error based on changes in ambient lighting and vision impairment, and to provide a cost-effective means of generating accurate results while minimizing user interaction with biological fluids as taught by Burg et al.
Regarding claims 8 and 12, Burg et al., tech obtaining a digital image (paragraph 0010), and determining the RGB values based on a predetermined range of colors (paragraph 0123).
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al., (US 2016/0326334) in view of Lindsay et al., (US 2005/0132543) as applied to claim 1 above, and further in view of Aizenberg et al., (US 2017/0038295).
Regarding claims 13 and 14, Jiang et al., in view of Lindsay et al., do not teach detecting ethanol in gasoline.
Aizenberg et al., teach a colorimetric sensor comprising a photonic structure that is capable of detecting alkanes in gasoline samples (paragraph 0146) including ethanol (paragraph 0127).  The Examiner is reading this combination as combining prior art elements according to known methods to yield predictable results which would have been obvious to one of ordinary skill in the art.  Reference to Aizenberg et al., teaches that chromogenic sensors can be utilized to detect individual liquids in a liquid mixture including ethanol and gasoline, thus one of ordinary skill in the art would have found it obvious to form a chromogenic sensor capable of detecting ethanol in gasoline.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Jiang et al., in view of Lindsay et al., to detect 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798